                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    KATHRYN LOEWEN,                                    CASE NO. 19-cv-00467-YGR
                                   6                    Plaintiff,
                                                                                           ORDER GRANTING MOTION TO COMPEL
                                   7              vs.                                      ARBITRATION AND DENYING MOTION TO
                                                                                           DISMISS
                                   8    JOHN MCDONNELL, III, ET AL.,
                                                                                           Re: Dkt. No. 45
                                   9                    Defendants.

                                  10          Plaintiff Kathryn Loewen brings this action against defendants John McDonnell III (“John
                                  11   McDonnell”), The McDonnell Group, LLC (“TMG”), John “Jack” McDonnell II (“Jack
                                  12   McDonnell”), Tony VanBrackle, Michael Bradley, Gary Bender, and Carneros Bay Capital LLC,
Northern District of California
 United States District Court




                                  13   in connection with the alleged theft of her start-up company, Control Mobile, Inc. (“Control”).
                                  14   (Dkt. No. 1 (“Compl.”).)
                                  15          Now before the Court is defendants’ motion to compel arbitration and to dismiss pursuant
                                  16   to the Federal Arbitration Act (“FAA”), on grounds that the claims asserted in the complaint arise
                                  17   from and are inextricable related to Control’s March 19, 2015 Amended and Restated Shareholder
                                  18   Agreement. (Dkt. No. 45 (“Motion”).) Having carefully considered the papers submitted and the
                                  19   pleadings in this action, and for the reasons set forth below, the Court hereby GRANTS the motion
                                  20   to compel arbitration and DENIES the motion to dismiss. The Court further ORDERS that the case
                                  21   shall be STAYED pending the completion of arbitration.1
                                  22   I.     BACKGROUND
                                  23          A.          Plaintiff’s Allegations
                                  24          The complaint alleges as follows:
                                  25          In 2013, plaintiff began developing a payment analytics program that would allow
                                  26   businesses to access aggregated transaction analytics in real-time without the need for coding or a
                                  27
                                              1
                                  28             Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court
                                       finds the motion appropriate for decision without oral argument.
                                   1   team of developers and data scientists to monitor and analyze the information. (Compl. ¶¶ 15-16.)

                                   2   In May 2014, plaintiff founded and incorporated Control, the company that would launch the

                                   3   payment analytics platform which plaintiff developed. (Id. ¶ 16.)

                                   4          Over the next several years, in addition to investing her own money and time into the

                                   5   company, plaintiff raised more than $3 million (CAD) in outside equity funding to further grow

                                   6   the company. (Id. ¶¶ 17-22.) On May 19, 2015, plaintiff formed Control’s Board of Directors,

                                   7   and a Shareholder Agreement was executed by its members. (Id. ¶ 22.) VanBrackle, an early

                                   8   investor in Control, became a member of the Board and accordingly, a signatory to the

                                   9   Shareholder Agreement, pursuant to which he owed fiduciary duties to Control and its

                                  10   shareholders and agreed to not disclose confidential information concerning Control to persons

                                  11   outside the company. (Id. ¶¶ 18, 22-23.)

                                  12          On June 7, 2016, VanBrackle introduced plaintiff to John McDonnell. (Id. ¶ 25.) At
Northern District of California
 United States District Court




                                  13   VanBrackle’s urging, and based upon John McDonnell’s representations about his ability to raise

                                  14   capital, John McDonnell was permitted by the Board to invest in Control. (Id. ¶¶ 26, 29-36.) John

                                  15   McDonnell became a member of the Board of Directors on March 29, 2017, and in June 2017,

                                  16   was appointed Chief Operating Officer. (Id. ¶ 37.) As an officer and director of Control, John

                                  17   McDonnell became a party to the Shareholder Agreement, and thus owed the same fiduciary

                                  18   duties to plaintiff and the company as all other directors and officers. (Id.)

                                  19          John McDonnell failed to raise capital from outside investors as promised, leaving Control

                                  20   in an untenable financial position. (Id. ¶¶ 38-40.) The Board, relying on false representations by

                                  21   John McDonnell, approved a $400,000 (CAD) line of credit from TMG, John McDonnell’s

                                  22   family’s business, of which Jack McDonnell served as managing partner. (Id. ¶¶ 6, 43-44.) In

                                  23   subsequent months, John McDonnell, together with VanBrackle and Bradley, who had been hired

                                  24   as an advisor to Control, orchestrated a scheme to take advantage of plaintiff’s personal

                                  25   difficulties and Control’s precarious financial condition to obtain control over the company and its

                                  26   assets. (Id. ¶¶ 69, 71.) This conduct culminated in John McDonnell and TMG foreclosing on the

                                  27   line of credit, placing Control into receivership in Canada, where John McDonnell and TMG

                                  28   purchased it for pennies on the dollar. (Id. ¶¶ 159-62, 164-71.)
                                                                                          2
                                   1           Plaintiff now alleges that defendants conspired to steal Control from her. Specifically,

                                   2   plaintiff alleges that VanBrackle, John McDonnell, and Bradley violated their fiduciary duties to

                                   3   plaintiff and the company by, among other things, diminishing the value of the company so that it

                                   4   could be taken over by TMG. (Id. ¶¶ 143-44.)2 Plaintiff further alleges that the non-director and

                                   5   non-officer defendants acted in concert with and aided and abetted the officer and defendant

                                   6   directors in breaching their fiduciary duties. (Id. ¶ 146.)

                                   7           B.       The Shareholder Agreement

                                   8           The Shareholder Agreement, to which plaintiff, McDonnell, and VanBrackle were parties,

                                   9   includes a mandatory arbitration provision requiring “Dispute[s]” to be “settled by arbitration

                                  10   under the International Commercial Arbitration Rules of the Procedure of the British Columbia

                                  11   International Commercial Arbitration Centre” (“BCICAC”). (Dkt. No. 45-1 (“McDonnell Decl.”),

                                  12   Ex. 1, § 8.6; Dkt. No 45-2 (“VanBrackle Decl.”), Ex. 1, § 8.6.) The agreement defines
Northern District of California
 United States District Court




                                  13   “Dispute[s]” as “any dispute, disagreement, controversy, or claim between the parties with respect

                                  14   to the interpretation of any provision of this Agreement, any amounts due hereunder, or the

                                  15   breach, termination, or invalidity thereof[.]” (McDonnell Decl., Ex. 1, § 8.5; VanBrackle Decl.,

                                  16   Ex. 1, § 8.5.)

                                  17           Notably, the BCICAC rules, which are expressly incorporated in the arbitration provision,

                                  18   state, in relevant part, that “[t]he arbitral tribunal may rule on its own jurisdiction, including ruling

                                  19   on any objections with respect to the existence or validity of the arbitration agreement[.]” (Dkt.

                                  20   No. 46, Ex. 1, Art. 15(1).)3

                                  21
                                               2
                                                  The Court notes that certain paragraphs in the complaint under the header “First Cause of
                                  22   Action” are mis-numbered. To be clear, this decision’s citation to paragraphs 143, 144 and 146,
                                       refers to paragraphs that appear on page 41 of the complaint.
                                  23
                                               3
                                                   Defendant’s request for judicial notice of the BCICAC rules (Dkt. No. 46, Ex. 1) and
                                  24
                                       plaintiff’s request for judicial notice of the American Arbitration Association’s rules (Dkt. No. 47-
                                  25   1, Ex. 1) are GRANTED. See Fed. R. Evid. 201(b) (courts “may judicially notice a fact that is not
                                       subject to reasonable dispute because it . . . is generally known within the trial court’s jurisdiction;
                                  26   or . . . can be accurately and readily determined from sources whose accuracy cannot reasonably
                                       be questioned”); Kag West, LLC v. Malone, No. 15-cv-03827-TEH, 2015 WL 6693690, at *5
                                  27   (N.D. Cal. Nov. 3, 2015) (noticing arbitration rules in granting motion to compel arbitration).
                                       Plaintiff’s and defendant’s respective requests for judicial notice of documents filed in the British
                                  28
                                       Columbia courts (Dkt. No. 47-1, Exs. 2-4; Dkt. No. 49) are DENIED as MOOT.
                                                                                           3
                                   1          The Shareholder Agreement applies to “the Shareholders and [Control] and any other

                                   2   person that becomes party to this Agreement” (McDonnell Decl., Ex. 1 at 3; VanBrackle Decl.,

                                   3   Ex. 1 at 3), as well as “any shares . . . of [Control] or any successor body corporate that may be

                                   4   received by the Shareholders on a merger, amalgamation, arrangement or other reorganization of

                                   5   or including the Corporation.” (McDonnell Decl., Ex. 1, § 8.1; VanBrackle Decl., Ex. 1 § 8.1.)

                                   6   The Shareholder Agreement also states that it “enures to the benefit of and is binding upon the

                                   7   respective heirs, executors, administrators, successors and permitted assigns of the Parties.”

                                   8   (McDonnell Decl., Ex. 1, § 8.8; VanBrackle Decl., Ex. 1 § 8.8.)

                                   9   II.    LEGAL STANDARD

                                  10          The Federal Arbitration Act (“FAA”) covers agreements “evidencing a transaction

                                  11   involving commerce,” with “commerce” defined as “commerce among the several States or with

                                  12   foreign nations.” 9 U.S.C. §§ 1, 2.4 Under the FAA, “[a] party aggrieved by the alleged failure,
Northern District of California
 United States District Court




                                  13   neglect or refusal of another to arbitrate under a written agreement for arbitration” may “petition

                                  14   any United States district court . . . for an order directing that such arbitration proceed in the

                                  15   manner provided for in such agreement.” 9 U.S.C. § 4. The court’s role in addressing a question

                                  16   of arbitrability generally is “limited to determining (1) whether a valid agreement to arbitrate

                                  17   exists, and if it does, (2) whether the agreement encompasses the dispute at issue.” Chiron Corp.

                                  18   v. Ortho Diagnostic Sys. Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). If the court finds that both of

                                  19   these requirements are met, the FAA requires it to enforce the provision in accordance with its

                                  20   terms. Id.

                                  21          The FAA reflects both a “liberal federal policy favoring arbitration” and the “fundamental

                                  22   principle that arbitration is a matter of contract.” AT&T Mobility LLC v. Concepcion, 563 U.S.

                                  23   333, 339 (2011) (citations omitted); Mortensen v. Bresnan Commuc’ns, LLC, 722 F.3d 1151, 1157

                                  24
                                              4
                                  25              Although plaintiff does not dispute that the arbitration agreement is covered by the FAA,
                                       plaintiff contends that state law also applies, at least in part, to the Court’s analysis of the
                                  26   Shareholder Agreement. (Dkt. No. 47 at 9.) Specifically, plaintiff avers that state law governs
                                       issues concerning validity, revocability, and enforceability of contracts, while federal law governs
                                  27   the scope of arbitration agreements. (Id., quoting Shivkov v. Artex Risk Sols. Inc., Case No. 18-
                                       CV-04514-PHX-SMM (D. Ariz.), Dkt. No. 84.) As explained herein, however, the Court does not
                                  28
                                       reach issues of validity, revocability, or enforceability as it concerns the Shareholder Agreement.
                                                                                            4
                                   1   (9th Cir. 2013) (“The [FAA] . . . has been interpreted to embody ‘a liberal federal policy favoring

                                   2   arbitration.’”) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

                                   3   (1983)). The FAA broadly provides that an arbitration clause in a contract involving a commercial

                                   4   transaction “shall be valid, irrevocable, and enforceable.” 9 U.S.C. § 2. Once a court is satisfied

                                   5   the parties agreed to arbitrate, it must promptly compel arbitration. 9 U.S.C. § 4.

                                   6   III.    DISCUSSION

                                   7           A.     The Shareholder Agreement’s Delegation Clause

                                   8           As a threshold matter, given the rules of the BCICAC, the Court must determine whether

                                   9   the parties are bound by an arbitration clause that delegates questions of arbitrability to the

                                  10   arbitrator.

                                  11           Generally, “the [FAA] establishes that, as a matter of federal law, any doubts concerning

                                  12   the scope of arbitrable issues should be resolved in favor of arbitration.” Moses H. Cone, 460 U.S.
Northern District of California
 United States District Court




                                  13   at 24-25. Certain issues, however, are presumptively reserved for the court. Howsam v. Dean

                                  14   Witter Reynolds, Inc., 537 U.S. 79, 84 (2002). These include “gateway” questions of arbitrability,

                                  15   such as “whether the parties have a valid arbitration agreement or are bound by a given arbitration

                                  16   clause, and whether an arbitration clause in a concededly binding contract applies to a given

                                  17   controversy.” Momot v. Mastro, 652 F.3d 982, 987 (9th Cir. 2011). However, parties may

                                  18   delegate the adjudication of gateway issues to the arbitrator if they “clearly and unmistakably”

                                  19   agree to do so. Howsam, 537 U.S. at 83 (citation omitted). “When the parties’ contract delegates

                                  20   the arbitrability question to an arbitrator, a court may not override the contract. In those

                                  21   circumstances, a court possesses no power to decide the arbitrability issue.” Henry Schein, Inc. v.

                                  22   Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019).

                                  23           Defendant argues that the incorporation of the BCICAC rules constitutes “clear and

                                  24   unmistakable” evidence that the parties delegated questions of arbitrability to the arbitrator.

                                  25   (Motion at 6.) Plaintiff counters that BCICAC rules permit, but do not mandate, arbitrators to rule

                                  26   on arbitrability, and thus, the Court must rule on questions of arbitrability in this case. (Dkt. No.

                                  27   47 (“Opp.”) at 11-12.) The parties have not identified, nor is the Court aware of, any case law

                                  28   from a United States court analyzing delegation clauses under the BCICAC rules. (See Motion at
                                                                                          5
                                   1   6; Opp. at 11-12.) Defendants urge an analysis by analogy to the American Arbitration

                                   2   Association (“AAA”) rules. (Motion at 6.) Plaintiff, for her part, argues that the AAA rules and

                                   3   the BCICAC rules are meaningfully different, and that the BCICAC rules do not delegate

                                   4   arbitrability questions to the arbitrator. (Opp. at 11.)

                                   5           The AAA rules provide, in relevant part, that an “arbitrator shall have the power to rule

                                   6   on his or her own jurisdiction, including any objections with respect to the existence, scope, or

                                   7   validity of the arbitration agreement or to the arbitrability of any claim or counterclaim.” (Dkt.

                                   8   No. 47-1, Ex. 1, R-7, emphasis supplied.) The Ninth Circuit has held that “when the parties have

                                   9   incorporated by reference the rules of the American Arbitration Association (“AAA”), which state

                                  10   in relevant part that the ‘arbitrator shall have the power to rule on his or her own jurisdiction . . . ,”

                                  11   the parties have “clearly and unmistakably” delegated questions issues of arbitrability to the

                                  12   arbitrator. Portland Gen. Elec. Co. v. Liberty Mut. Ins. Co., 862 F.3d 981, 985 (9th Cir. 2017)
Northern District of California
 United States District Court




                                  13   (quoting Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015)).

                                  14           By contrast, the BCICAC’s rules provide that “[t]he arbitral tribunal may rule on its own

                                  15   jurisdiction.” (Dkt. No. 46, Ex. 1, Art. 15(1), emphasis supplied.) Use of the word “may” is

                                  16   frequently viewed as more permissive than the word “shall” because it could be read as giving the

                                  17   arbitrator authority to decide or not to decide on issues of arbitrability. However, defendants cite

                                  18   numerous cases from courts in other jurisdictions indicating that the phrase “may rule” is

                                  19   functionally equivalent to the phrase “shall have the power to rule.” (See Dkt. No. 48 (“Reply”) at

                                  20   6, citing Schneider v. Kingdom of Thailand, 688 F.3d 68, 72-73 (2d Cir. 2012) (“Article 21 of

                                  21   those rules provides [that] [t]he arbitral tribunal shall have the power to rule on objections that it

                                  22   has no jurisdiction. . . . Section 4 provides that ‘[t]he Tribunal may consider . . . objections to

                                  23   jurisdiction,’ which is entirely consistent with and parallel to the language in Article 21.”); Awuah

                                  24   v. Coverall N. Am., Inc., 554 F.3d 7, 11 (1st Cir. 2009) (“Rule 7(a) says plainly that the arbitrator

                                  25   may ‘rule on his or her own jurisdiction’ including any objection to the ‘existence, scope or

                                  26   validity of the arbitration agreement.’ This is about as ‘clear and unmistakable’ as language can

                                  27   get[.]”); Wells Fargo Advisors, LLC v. Sappington, 884 F.3d 392, 397 (2d Cir. 2018) (“Rule 7 of

                                  28   the 2013 Commercial Arbitration Rules provides that an arbitrator may ‘rule on his or her own
                                                                                           6
                                   1   jurisdiction[‘]. . . . The language . . . clearly leaves the class arbitration question to an

                                   2   arbitrator.”).)5

                                   3           Likewise, many courts, including at least one in this circuit, have held that the

                                   4   incorporation of even a permissive delegation clause is clear and unmistakable evidence of the

                                   5   parties’ intent to delegate questions of arbitrability to the arbitrator. See, e.g., ASUS Computer

                                   6   Int’l v. InterDigital, Inc., No. 15-CV-01716-BLF, 2015 WL 5186462, at *4 (N.D. Cal. Sept. 4,

                                   7   2015) (“[T]he parties agreed to arbitration under the ICDR rules, . . . and these rules allow an

                                   8   arbitrator to decide arbitrability. . . . Several courts have held that even when an arbitration clause

                                   9   uses permissive language, the clause still gives rise to mandatory arbitration.”); Amway Glob. v.

                                  10   Woodward, 744 F. Supp. 2d 657, 664 (E.D. Mich. 2010) (rule that arbitrability disputes “may be

                                  11   submitted to and ruled on by the Arbitrator” served as clear and unmistakable evidence that the

                                  12   parties agreed to arbitrate arbitrability); Avue Techs. Corp. v. DCI Grp., L.L.C., No. CIV.A. 06-
Northern District of California
 United States District Court




                                  13   327 (JDB), 2006 WL 1147662, at *7 (D.D.C. Apr. 28, 2006) (“[E]ven assuming that the rule is, as

                                  14   Avue contends, permissive in nature, the arbitrator would still be the proper entity to decide

                                  15   whether the TCS Agreement is subject to arbitration.”). Plaintiff has not cited any contrary

                                  16   authority arising in a similar context.6

                                  17
                                               5
                                  18              See also Gemini Ins. Co. v. Certain Underwriters at Lloyd’s London, No. CV H-17-
                                       1044, 2017 WL 1354149, at *6 (S.D. Tex. Apr. 13, 2017) (“There is no meaningful difference
                                  19   between the phrase ‘shall have the power to rule on’ and the phrase ‘may rule on.’ Each indicates
                                       the same idea: the arbitrator has the power to decide arbitrability.”); Townsend Ventures, LLC v.
                                  20   Hybrid Kinetic Grp. Ltd., No. CV GLR-17-130, 2017 WL 3730345, at *4 (D. Md. Aug. 30, 2017)
                                       (“The Court discerns no difference between rules stating that an arbitral tribunal ‘shall have to the
                                  21   power to’ determine arbitrability and stating that an arbitral tribunal ‘may’ determine arbitrability.
                                       In both instances the rules provide that the arbitral tribunal has the authority to determine
                                  22   arbitrability.”).
                                               6
                                  23              In addition, defendant has identified Canadian case law indicating that under the laws of
                                       the Province of British Columbia, questions of arbitrability generally are reserved for the
                                  24   arbitrator. (Motion at 5, n.5.) Specifically, defendant cites to Seidel v. Telus Commc’ns., Inc.,
                                       [2011] 1 S.C.R. 531 (Can.), in which the Canadian Supreme Court held as follows:
                                  25
                                               British Columbia has adopted the competence-competence principle through the
                                  26           combined operation of s. 22 of the CAA and Rule 20(2) of the BCICAC Rules
                                               which in turn reflect the provisions of the New York Convention and Model
                                  27           Law. As such, “[t]he jurisdiction to determine jurisdiction is given to the
                                               arbitral tribunal by statute, as well as by the rules of arbitration used by most
                                  28           institutions”: see J. B. Casey and J. Mills, Arbitration Law of Canada: Practice
                                               and Procedure (2005), at p. 147.
                                                                                          7
                                   1          The Court is persuaded by the prevailing view that the “incorporat[ion] [of] rules that

                                   2   empower an arbitrator to decide issues of arbitrability . . . serves as clear and unmistakable

                                   3   evidence of the parties’ intent to delegate such issues to an arbitrator,” even though the BCICAC

                                   4   rules use the word “may.” Clarium Capital Management. LLC v. Choudhury, Nos. C 08-

                                   5   5157SBA, 06-5255, 2009 WL 331588, at *5 (N.D. Cal. Feb. 11, 2009); see also Johnson v. Oracle

                                   6   America, Inc., No. 17-cv-05157-EDL, 2017 WL 8793341, at *7 (N.D. Cal. Nov. 17, 2017)

                                   7   (finding that incorporation of rules that are “very similar to . . . AAA jurisdictional rules”

                                   8   constitutes “clear and unmistakable delegation”). Accordingly, whether the Shareholder

                                   9   Agreement is valid and whether this dispute falls within its scope are questions for the arbitrator,

                                  10   not this Court, to decide.7

                                  11          B.      Defendant’s Request for Dismissal

                                  12          Next, the Court addresses defendants’ contention that because plaintiff’s claims are subject
Northern District of California
 United States District Court




                                  13   to arbitration, dismissal is proper. (Motion at 14.) Having not reached the gateway questions of

                                  14   arbitrability, and instead finding that such questions are delegated to the arbitrator, the Court finds

                                  15   that dismissal of plaintiff’s claims at this juncture would be inappropriate.

                                  16          In the alternative, defendant requests that the Court stay the action pending resolution of

                                  17   the arbitration. (Motion at 14, n.11.) With respect to a stay of proceedings, the FAA provides:

                                  18          If any suit or proceeding be brought in any of the courts of the United States upon
                                              any issue referable to arbitration under an agreement in writing for such
                                  19
                                              arbitration, the court in which such suit is pending, upon being satisfied that the
                                  20

                                  21

                                  22          I agree with my colleagues LeBel and Deschamps JJ. (at para. 114) that in these
                                              circumstances, absent legislated exception, any challenge to an arbitrator’s
                                  23          jurisdiction over [plaintiff]’s dispute with [defendant] should first be determined
                                              by the arbitrator, unless the challenge involves a pure question of law, or one of
                                  24          mixed fact and law that requires for its disposition “only superficial consideration
                                              of the documentary evidence in the record” (Dell, at para. 85). See also, Unifund
                                  25          Assurance Co. v. Insurance Corp. of British Columbia, 2003 SCC 40, [2003] 2
                                              S.C.R. 63, at paras. 37-38.
                                  26
                                       (emphasis supplied.)
                                  27          7
                                                 Plaintiff’s remaining arguments (survivability, waiver, unclean hands) will be decided by
                                  28   the arbitrator in the course of determining the arbitrability of the dispute or are premature for the
                                       Court to address until the arbitrator has so determined.
                                                                                          8
                                              issue involved in such suit or proceeding is referable to arbitration under such
                                   1          an agreement, shall on application of one of the parties stay the trial of the
                                   2          action until such arbitration has been had in accordance with the terms of the
                                              agreement, providing the applicant for the stay is not in default in proceeding with
                                   3          such arbitration.

                                   4   9 U.S.C. § 3 (emphasis supplied); see also BrowserCam, Inc. v. Gomez, Inc., No. 08-CV-02959-

                                   5   WHA, 2009 WL 210513, at *3 (N.D. Cal. Jan. 27, 2009) (it is “within a district court’s discretion

                                   6   whether to stay, ‘for [c]onsiderations of economy and efficiency,’ an entire action, including

                                   7   issues not arbitrable, pending arbitration”) (quoting United States ex rel. Newton v. Neumann

                                   8   Caribbean Int’l., Ltd., 750 F.2d 1422, 1427 (9th Cir. 1985)). Accordingly, the Court stays this

                                   9   action pending a decision on arbitrability by an arbitrator.

                                  10   IV.    CONCLUSION

                                  11          For the foregoing reasons, the Court GRANTS defendant’s motion to compel arbitration and

                                  12   DENIES defendant’s motion to dismiss. The Court further STAYS this action pending the
Northern District of California
 United States District Court




                                  13   completion of arbitration.

                                  14          In addition, the Court SETS this matter for a compliance hearing on January 17, 2020, at

                                  15   9:01 a.m. in Courtroom 1 of the United States Courthouse located at 1301 Clay Street in Oakland,

                                  16   California. Five (5) business days prior to the date of the compliance hearing, the parties shall file
                                       a joint statement regarding the status of arbitration. If compliance is complete, the parties need not
                                  17
                                       appear, and the compliance hearing will be taken off calendar.
                                  18
                                              IT IS SO ORDERED.
                                  19

                                  20
                                       Dated: September 13, 2019
                                  21
                                                                                                  YVONNE GONZALEZ ROGERS
                                  22                                                         UNITED STATES DISTRICT COURT JUDGE

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
